Title: From Thomas Jefferson to John Bondfield, 17 May 1786
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris May 17. 1786.

Being charged jointly with the M. de la Fayette and Mr. Barclay, with the purchase of arms for the state of Virginia, we have purchased several thousand stand from Messrs. Bettinger & St. Victour, to be made at Tulle, and delivered at Bourdeaux. A part of these are now ready. I have therefore taken the liberty of desiring them to be delivered to you, and must beg your undertaking to receive and forward them. The inclosed letter from them will  present you with the details. I am told there are at this time vessels in the port of Bourdeaux bound for Virginia. I must beg the favour of you to avail yourself of these or any others which may be going to James or York river in Virginia, but preferably to James river, addressing them to the Governor of Virginia at Richmond. For any expences, necessary to be paid in this country, I will answer your bills drawn on me, in which be pleased to mention that it is for the state of Virginia; the Governor will on your letter make all paiments necessary in Virginia. You will oblige me by notifying to me always your receipts and shipments.
In a letter of Jan. 24. I took the liberty of asking you to execute a private commission for me. One part of it was to send me some wine to this place. I will beg of you to inform me whether the letter came to hand, and whether and when I might expect to receive the wine.
I am with much esteem Sir your most obedient humble servt.,

Th: Jefferson

